OPINION
WOODLEY, Judge.
The offense is the unlawful possession of wine and whiskey in a dry area for the purpose of sale; the punishment, a fine of $750.
Trial was before the court on a plea of guilty.
Art. 40.09, Vernon’s Ann.C.C.P. was in effect at the time notice of appeal was given and applies to the giving of such notice; the preparation of the record on appeal and subsequent proceedings. Ross v. State, Tex.Cr.App., 403 S.W. 138 decided June 1, 1966.
The record on appeal reveals that no bond on appeal was required, appellant’s appearance bond being found by the trial judge to be sufficient.
No motion to withdraw notice of appeal was filed in the trial court and no brief or bills of exception appear in the record.
The judgment is affirmed.